Motion to dismiss appeal granted, with ten dollars costs, and appeal dismissed, with ten dollars costs and disbursements. Any property that inheres in the partnership by reason of any breach of trust, on the part of defendant may be inquired into and required to be accounted for on the accounting, which should be had either before the court or an official referee. Lazansky, P. J., Carswell and Tompkins, JJ., concur; Hagarty and Seudder, JJ., dissent upon the ground that there is an issue which should be tried by the court before an accounting is had.